Citation Nr: 0400266	
Decision Date: 01/06/04    Archive Date: 01/21/04

DOCKET NO.  99-04 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to separate 10 percent disability ratings for 
each ear under the provisions of 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2003), for the veteran's bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel
INTRODUCTION

The veteran served on active duty from March 1990 to 
September 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted the veteran's claim for 
service connection for tinnitus, and assigned a 
noncompensable (zero percent) disability rating for this 
disorder, effective September 30, 1997.  The veteran filed a 
timely appeal to this determination, claiming entitlement to 
a compensable initial disability rating for his service-
connected tinnitus.

The Board observes that in January 2001, the Board issued a 
decision in which it was determined that the veteran was 
entitled to a 10 percent rating for his tinnitus, effective 
June 10, 1999, the date of a liberalizing change in the 
rating criteria pertaining to the evaluation of tinnitus.  
The Board then remanded to the RO the issue of entitlement to 
a compensable initial disability rating for tinnitus from 
September 30, 1997 to June 9, 1999.  The Board noted that, 
under the criteria for rating the severity of tinnitus in 
effect prior to June 10, 1999, a 10 percent rating was for 
application when tinnitus was "persistent as a symptom of 
head injury, concussion or acoustic trauma."  See 38 C.F.R. 
§ 4.87a, Diagnostic Code 6260 (as in effect prior to June 10, 
1999).  However, the Board found that the record did not 
contain information indicating whether the veteran's service-
connected tinnitus was a symptom of a head injury, 
concussion, or acoustic trauma, and thus a remand to procure 
a medical opinion regarding the etiology of the veteran's 
tinnitus was required.

The veteran then appealed the Board's January 2001 decision 
to the United States Court of Appeals for Veterans Claims 
(Court). 

In November 2002, while the veteran's appeal was pending at 
the Court, the veteran underwent a VA audiological 
examination.  At that time, the examiner opined that it was 
at least as likely as not that the veteran's tinnitus was due 
to acoustic trauma.  In a rating decision dated in February 
2003, the RO granted the veteran an initial 10 percent 
disability rating for his tinnitus from September 30, 1997 to 
June 9, 1999, based on this medical opinion.

In February 2003, the veteran sent a statement to his service 
representative, which was then forwarded to VA, indicating 
"This letter is to inform you that I am satisfied with the 
appeal decision rendered for a Veterans Administration claim 
I had for tinitus [sic] ....  I believe the decision to award 
me 10% compensation retroactive to my separation date from 
the Air Force in September of 1997 is sufficient.  I am not 
seeking any further action in regards to the tinitus [sic] 
claim at this time."  The accompanying cover letter from the 
veteran's service representative indicated that the veteran 
agreed with the VA decision, and requested that VA "please 
drop appeal."

In March 2003, the Court issued an Order in the veteran's 
appeal.  The Court specifically indicated that it was not 
addressing the issue of the rating to be assigned for the 
veteran's tinnitus from September 30, 1997 to June 10, 1999, 
as that matter had been remanded by the Board to the RO in 
January 2001 and thus was not before the Court (The Board 
observes that the Court was apparently unaware of VA's 
action, taken only a few weeks earlier, granting a 10 percent 
rating for the veteran's tinnitus from September 30, 1997 to 
June 9, 1999, and the veteran's subsequent withdrawal of his 
appeal as to that issue).  However, the Court vacated and 
remanded that part of the Board's January 2001 decision that 
denied a rating in excess of 10 percent for the veteran's 
service-connected tinnitus on and after June 10, 1999.  The 
Court noted that in February 2003, it had issued a decision 
in an appeal with an issue identical to that raised in the 
veteran's case, i.e., whether it was error for the Board to 
fail to award two separate 10 percent disability ratings for 
tinnitus, one for each ear.  Wanner v. Principi, 17 Vet. App. 
4 (2003).  The Court explained that in Wanner, it had 
determined that the Board's statement of reasons and bases 
was inadequate when it failed to discuss 38 C.F.R. § 4.25(b) 
relating to the assignment of separate ratings for 
disabilities arising from a single disease entity.  The Court 
then determined that, as in Wanner, the Board's statement of 
reasons and bases in its January 2001 decision was 
inadequate, and vacated and remanded this claim to the Board 
for readjudication.  

The Board observes that while the Court phrased the issue 
being remanded to the Board as the veteran's entitlement to a 
rating in excess of 10 percent on and after June 10, 1999 for 
service-connected tinnitus, the Court's discussion makes 
clear, and the veteran's service representative's arguments 
before the Board confirm, that the issue on appeal is as 
listed on the cover page of this decision, i.e., whether 
separate 10 percent disability ratings may be assigned for 
each ear for the veteran's bilateral tinnitus under the 
provisions of 38 C.F.R. § 4.87, Diagnostic Code 6260 (2003).

The Board also notes that the issue of a compensable initial 
disability rating for tinnitus from September 30, 1997 to 
June 9, 1999 was automatically rendered moot by the RO's 
February 2003 rating decision, discussed above, which granted 
a 10 percent rating for the veteran's tinnitus for this 
period, as 10 percent is the maximum rating available for 
this disability.  38 C.F.R. § 4.87a, DC 6260 (as in effect 
prior to June 10, 1999).  In any case, the Board notes that, 
to the extent that there was any question as to whether the 
RO's action satisfied this aspect of the veteran's appeal, 
the veteran's subsequent withdrawal in writing of this part 
of his appeal clearly settles that question.  See 38 C.F.R. § 
20.204 (2003).  

As a final preliminary matter, the Board observes that in an 
Appellant's Brief submitted to the Board in December 2003, 
the veteran's service representative listed an additional 
issue presented for Board review, to wit:  "Whether or not 
the previous version of DC 6260, (38 C.F.R. § 4.87a, DC 6260 
(1998)), which provided for a maximum disability evaluation 
of 10 percent for tinnitus when persistent as a symptom of 
head injury, concussion, or acoustic trauma, is contrary to 
law."  However, as the veteran's service representative 
himself pointed out in his Appellant's Brief, it appears that 
the decision in Wanner unambiguously invalidated the part of 
pre-1999 38 C.F.R. § 4.87a, DC 6260, that contained a trauma 
requirement for a 10 percent disability rating for tinnitus, 
thus conclusively answering this question.  In any case, as 
the issue as listed by the veteran's service representative 
in his Appellant's Brief is a general challenge to the 
validity of a VA regulation, it is more properly addressed to 
the Court, and will not be addressed by the Board in its 
present decision.  

FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The veteran has been awarded the maximum disability 
rating allowed for his tinnitus under the provisions of 
38 C.F.R. § 4.87, Diagnostic Code 6260 (2003).

3.  VA's Office of General Counsel has determined that 
separate ratings for tinnitus for each ear may not be 
assigned under DC 6260 or any other diagnostic code. 


CONCLUSION OF LAW

The veteran's claim for separate 10 percent disability 
ratings for each ear under the provisions of 38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (2003) for his bilateral 
tinnitus is denied as a matter of law.  VAOPGCPREC 2-2003; 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, Congress passed the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)].  The VCAA 
eliminated the former statutory requirement that claims be 
well-grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).  In this case, 
the veteran's claim was filed in January 1998, prior to the 
November 2000 effective date of the VCAA, and remains 
pending.  Thus, the provisions of the VCAA are applicable in 
this case.  See Kuzma v. Principi, No. 03-7032 (Fed. Cir. 
Aug. 25, 2003). 

However, in the present case, as will be explained below, the 
law, and not the evidence, is dispositive in this case.  The 
Court has held that when the law, and not the underlying 
facts or development of the facts are dispositive in a 
matter, the VCAA can have no effect on the appeal.  Manning 
v. Principi, 16 Vet. App. 534, 542 (2002); Smith v. Gober, 14 
Vet. App. 227 (2002) (VCAA has no effect on appeal limited to 
interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001) (VCAA not applicable where law, not factual 
evidence, is dispositive).  Therefore, the Board finds that 
no further action is necessary under the VCAA in this case 
and that the case is ready for appellate review.

The lengthy procedural history of the veteran's claim is set 
forth above, and shall not be repeated here.  Based on this 
history, it appears that the only issue on appeal before the 
Board is whether the veteran may be assigned separate 10 
percent ratings for each ear under 38 C.F.R. § 4.87, DC 6260 
(as in effect on and after June 10, 1999).  The Board 
concludes that the veteran may not receive separate 10 
percent disability ratings under DC 6260 for each ear.  In 
this regard, the Board observes that shortly after the Court 
issued its March 2003 order in this appeal, the VA Office of 
General Counsel issued a precedential opinion addressing the 
issue raised by the Court.  VAOPGCPREC 2-2003.  Precedent 
opinions of the General Counsel are binding on the Board.  
38 U.S.C.A. § 7104(c) (West 2002).  In this opinion, VA's 
General Counsel concluded as follows:  

Diagnostic Code 6260 (currently codified 
at 38 C.F.R. § 4.87), as in effect prior 
to June 10, 1999, and as amended as of 
that date, authorized a single 10% 
disability rating for tinnitus, 
regardless of whether tinnitus is 
perceived as unilateral, bilateral, or in 
the head.  Separate ratings for tinnitus 
for each ear may not be assigned under DC 
6260 or any other diagnostic code.

Id.  Therefore, as the Board is bound by this opinion, the 
veteran's claim for separate 10 percent ratings for each ear 
for his service-connected tinnitus must be denied.  As the 
disposition of this claim is based on the law, and not the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


ORDER

The claim for separate 10 percent disability ratings for each 
ear under the provisions of 38 C.F.R. § 4.87, Diagnostic Code 
6260 (2003), for the veteran's bilateral tinnitus is denied.



	                        
____________________________________________
	STEVEN L. COHN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



